DENY and Opinion Filed December 11, 2020




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00810-CV

                 IN RE FLEET PRIDE, INC., ET AL., Relators

           Original Proceeding from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-19366

                        MEMORANDUM OPINION
                 Before Justices Osborne, Reichek, and Browning
                           Opinion by Justice Osborne
      Relators’ September 4, 2020 petition for writ of mandamus asks us to compel

the trial court to vacate its order denying their motion to join a decedent’s estate as

a necessary party in the underlying personal injury lawsuit. Entitlement to

mandamus relief requires relators to show that the trial court has clearly abused its

discretion and that relators have no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the petition,

real parties in interest’s response, relators’ reply, and the record before us, we

conclude that relators have failed to show their entitlement to the relief requested.
Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).




                                      /Leslie Osborne/
                                      LESLIE OSBORNE
                                      JUSTICE

200810F.P05




                                    –2–